

117 HR 1102 IH: Easy Access to Mail Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1102IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Burchett (for himself, Mr. Thompson of Mississippi, Mr. Smith of Missouri, Mr. Kustoff, Mr. Young, and Mr. Brooks) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 39, United States Code, to establish rules and procedures for the United States Postal Service regarding the use of centralized delivery of the mail with respect to residential housing units, and for other purposes.1.Short titleThis Act may be cited as the Easy Access to Mail Act.2.Limitation on centralized delivery for certain residential housing units(a)In generalSubchapter VII of chapter 36 of title 39, United States Code, is amended by adding at the end the following:3692.Limitation on centralized delivery(a)DefinitionsIn this section—(1)the term centralized delivery means a primary mode of mail delivery whereby mail receptacles of a number of delivery points are grouped or clustered at a single location;(2)the term primary mode of mail delivery means the typical method by which the Postal Service delivers letter mail to the delivery point of a postal patron; and(3)the term housing development means any single-family residential home or townhouse, but does not include any multi-home apartment or condominium building.(b)Retroactive change to mode of delivery prohibitedFor any housing development with respect to which the primary mode of mail delivery is any such mode except for centralized delivery on the date of the enactment of this section, the Postal Service may not change such mode of delivery to centralized delivery.(c)Approval required(1)In generalThe Postal Service may not require centralized delivery with respect to any housing development constructed after the date of the enactment of this section without prior approval from the local legislative body, or, in the absence of a local legislative body, the legislature of the State with jurisdiction over the affected property.(2)Notice and commentIf approval for centralized delivery is granted under paragraph (1), at least 60 days before commencing such delivery, the local postmaster shall provide—(A)written notice to any other units of local government and any planning commissions located within the applicable county; and(B)a period of 60 days for public comment from residents, property owners, and home builders within such county regarding the use of centralized delivery at the applicable housing development..(b)Clerical amendmentThe table of sections for chapter 36 of title 39, United States Code, is amended by adding after the item relating to section 3691 the following:3692. Limitation on centralized delivery..(c)Postal Service policies affecting vulnerable communitiesThe Postal Regulatory Commission shall ensure that the United States Postal Service does not change any Postal Service policy in effect on the date of the enactment of this Act that would result in a disproportionate negative affect on rural, lower income, elderly, disabled, or predominately minority communities.